DETAILED ACTION
This is a non-final Office action in response to a RCE filed on 2/10/22, in which there were no changes to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 8 and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fearing et al (US 2005/0181170) in view of Jagota et al (US 2009/0092784).
For claims 4-5, Fearing et al teach a method of forming a product having polymer micro- and/or nanofiber arrays, comprising the steps performed in the following sequence: providing a negative mold with negative shapes of polymer micro- and/or nano-fiber arrays (Fig. 13B – element 52, [0106]); wherein the negative shapes 
Fearing et al do not teach a thickness of the backing layer is greater than a length of the micro-and/or nano-fiber arrays.
However, in a related field of endeavor pertaining to synthetic fibrillar adhesion surfaces, Jagota et al teach a thickness of the backing layer is greater than a length of the micro-and/or nano-fiber arrays (Figs 7 & 11) and a biological backing pad can allow both conformation to the opposing surface and relaxation of stresses after initial contact ([0028]) and one of ordinary skill would realize that regarding synthetic fibrillar adhesion surfaces a thickness of the backing layer would affect those results.  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the backing layer to be greater than a length of the micro-and/or nano-fiber arrays, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One would have been 
For claim 8, though Fearing et al do not explicitly teach tip surfaces of the polymer micro-and/or nano-fiber arrays of the product are flat and substantially parallel with a surface of the integral dry adhesive backing layer and have a diameter that is greater than a diameter of the polymer micro- and/or nano-fiber arrays of the product, Fearing et al teach that the diameter of the tip is greater than the diameter of the fiber (Fig. 1A - element 18) and, in order to produce intimate contact with a surface as suggested by Fearing et al ([0049]), it would have been obvious to one of ordinary skill in the art at the time the invention was made to use such tip with the micro- and/or nano-fiber arrays formed with the negative mold discussed above wherein the negative shapes of polymer micro- and/or nano-fiber arrays are oriented at a perpendicular angle to a surface of the mold.  As such, the tip surfaces of the polymer micro-and/or nano-fiber arrays of the product that would be formed from the template would be flat and substantially parallel with a surface of the integral dry adhesive backing layer and have a diameter that is greater than a diameter of the polymer micro- and/or nano-fiber arrays of the product.
For claim 14, Fearing et al teach providing the negative mold with negative shapes of polymer micro- and/or nano-fiber arrays comprises: forming the negative mold from a template structure having polymer micro- and nanoscale fibers ([0106] & [0113]).

For claims 16 and 17, Fearing et al teach the template structure is formed using lithography ([0112]); and using optical lithography implies that the template would be formed using an energy sensitive material.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fearing et al (US 2005/0181170) in view of Jagota et al (US 2009/0092784) and further in view of Reuben (US 4174991).
The previous combination teaches the invention as discussed above.
The previous combination does not teach forming an integral dry adhesive backing layer comprises overfilling into a recess at a top of the negative mold.
However, in a related field of endeavor pertaining to molding a backing section, Reuben teaches a recess at a top of the mold to receive and form the backing (Fig. 4 – element 48, col 6 lns 26-34). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with those of the previous combination by overfilling into a recess at a top of the negative mold in order to conveniently and repeatably form the integral dry adhesive backing layer.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fearing et al (US 2005/0181170) in view of Jagota et al (US 2009/0092784) and further in view of Jagota et al (US 2004/0076822).

Fearing et al/Jagota et al ‘784 do not teach the backing layer is elastic.
However, in the same field of endeavor pertaining to a dry adhesive, Jagota et al ‘822 teach polybutadiene is a suitable material for the substrate, or in other words, backing layer ([0074]-[0075]) and polybutadiene is elastic. 
Accordingly, the prior art references teach that it is known that Fearing et al’s example materials and polybutadiene are functional equivalents for a backing layer.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jagota et al ‘822 with those of Fearing et al/Jagota et al ‘784 by substituting polybutadiene for one of Fearing et al’s example materials.  The substitution would have resulted in the predictable result of providing a satisfactory backing layer.
Response to Arguments
Applicant’s arguments filed 2/10/22 were fully considered and are not persuasive.
Applicant asserts that Fearing is not enabling for teaching a method of forming a backing layer.
Examiner, however, points out that Fearing states in paragraph [0120] that “as shown in FIGS. 14A-14C, a soft surface, such as a wax, may be indented by a probe 42 at an angle and then molded with a polymer 44”, and as illustrated in the figures, the 
Applicant's other arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M SANDERS whose telephone number is 571-270-7007. The examiner can normally be reached on M-F from 11 to 7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole, can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES SANDERS/Primary Examiner, Art Unit 1743